
	

113 S2073 IS: To amend title 18, United States Code, to prohibit the intentional discrimination of a person or organization by an employee of the Internal Revenue Service. 
U.S. Senate
2014-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2073
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2014
			Mr. Cruz introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to prohibit the intentional discrimination of a person or
			 organization by an employee of the Internal Revenue Service. 
	
	
		
			1.
			Intentional discrimination by employee of the Internal Revenue Service
			
				(a)
				In general
				Chapter 93 of title 18, United States Code, is amended by adding at the end the following:
				
					
						1925.
						Intentional discrimination by employee of the Internal Revenue Service
						
							(a)
							Offense
							It shall be unlawful for any officer or employee of the Internal Revenue Service to, regardless of
			 whether the officer or employee is  acting under color of law, willfully
			 act with the intent to injure, oppress, threaten, intimidate, or single
			 out and subject to undue scrutiny for purposes of harassment any person or
			 organization in any State—
							
								(1)
								based solely or primarily on the political, economic, or social positions held or expressed by the
			 person or organization;  or
							
								(2)
								because the person or organization has expressed a particular political, economic, or social
			 position using any words or writing allowed by law.
							
							(b)
							Penalty
							Any person who violates subsection (a) shall be fined under this title,  imprisoned not more than
			 10 years, or both.
						
							(c)
							Definition
							In this section, the term State means a State of the United States, the District of Columbia, and any commonwealth, territory, or
			 possession of the United States.
						.
			
				(b)
				Table of sections
				The table of sections for  chapter 93 of title 18, United States Code, is amended by inserting
			 after the item relating to section 1924 the following:
				
					
						1924. Intentional discrimination by employee of the Internal Revenue Service.
					
					.
			
